 



Exhibit 10.4
2007-1 AMENDMENT
TO THE
STEELCASE INC.
MANAGEMENT INCENTIVE PLAN
(Most recently amended and restated effective as of March 1, 2002)
     This 2007-1 Amendment to the STEELCASE INC. MANAGEMENT INCENTIVE PLAN
(“Plan”) is adopted by Steelcase Inc. (the “Company”). The amendment is
effective as of March 1, 2007.
     Pursuant to Section 9.1 of the Plan, the Company amends the Plan as
follows:
A.
     Section 2 of the Plan is amended to replace the language in Section 2.2
with the following:
     ““Board” or “Board of Directors” means the Board of Directors of the
Company.”
B.
     Section 2 of the Plan is amended to replace the language in Section 2.5
with the following:
““Company” means Steelcase Inc., including all consolidated subsidiaries,
unconsolidated or consolidated partnerships and joint ventures of Steelcase Inc.
and in the case of determining whether a Change in Control has occurred, the
Company shall mean Steelcase Inc.”
C.
     Section 2 of the Plan is amended to add the following new defined terms and
then all the defined terms shall be re-numbered and re-ordered in alphabetical
order:
““Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations of the Exchange Act.
“Beneficial Owner” or “Beneficial Ownership” shall have the meaning ascribed to
such term in the Rule 13d-3 of the General Rules and Regulations of the Exchange
Act.
“Change in Control” of the Company shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

 



--------------------------------------------------------------------------------



 



  (a)   any Person (other than any Initial Holder or Permitted Transferee)
(i) is or becomes the Beneficial Owner, directly or indirectly, of securities of
the Company representing thirty percent (30%) or more of the combined voting
power of the Company’s then outstanding securities, excluding any Person who
becomes such a Beneficial Owner in connection with a transaction described in
clause (i) of paragraph (c) below, and (ii) the combined voting power of the
securities of the Company that are Beneficially Owned by such Person exceeds the
combined voting power of the securities of the Company that are Beneficially
Owned by all Initial Holders and Permitted Transferees at the time of such
acquisition by such Person or at any time thereafter; or     (b)   the following
individuals cease for any reason to constitute a majority of the number of
Directors then serving: individuals who, on the date hereof, constitute the
Board and any new Director (other than a Director whose initial assumption of
office is in connection with an actual or threatened election contest, including
but not limited to a consent solicitation, relating to the election of Directors
of the Company) whose appointment or election by the Board or nomination for
election by the Company’s shareholders was approved or recommended by a vote of
at least two-thirds (2/3) of the Directors then still in office who either were
Directors on the date hereof or whose appointment, election or nomination for
election was previously so approved or recommended; or     (c)   there is
consummated a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company with or involving any other corporation, other than
(i) a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereto), at least fifty-five percent (55%) of
the combined voting power of the securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than an Initial Holder or Permitted Transferee) is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities Beneficially Owned by such Person any securities
acquired directly from the Company or its Affiliates) representing thirty
percent (30%) or more of the combined voting power of the Company’s then
outstanding securities; or

2



--------------------------------------------------------------------------------



 



  (d)   the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or there is consummated an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or disposition by the Company of all or substantially
all of the Company’s assets to an entity, at least fifty-five percent (55%) of
the combined voting power of the voting securities of which are owned by
shareholders of the Company in substantially the same proportions as their
ownership of the Company immediately prior to such sale.

However, in no event shall a Change in Control be deemed to have occurred, with
respect to a Participant, if the Participant is part of a purchasing group which
consummates the Change in Control transaction. A Participant shall be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Participant is an equity participant in the purchasing company or group (except
for: (i) passive ownership of less than three percent (3%) of the stock of the
purchasing company; or (ii) ownership of equity participant in the purchasing
company or group which is otherwise not significant, as determined prior to the
Change in Control by a majority of the non-employee continuing Directors).
Notwithstanding the foregoing, a Change in Control shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership,
directly or indirectly, in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.
“Director” means any individual who is a member of the Board.
“Exchange Act” means the Securities and Exchange Act of 1934, as amended from
time to time, or any successor act thereto.
“Initial Holder” shall have the meaning set forth in the Second Restated
Articles of Incorporation of the Company.
“Permitted Transferee” shall have the meaning set forth in the Second Restated
Articles of Incorporation of the Company and include a Permitted Trustee solely
in its capacity as a trustee of a Permitted Trust.
“Permitted Trust” shall have the meaning set forth in the Second Restated
Articles of Incorporation of the Company.

3



--------------------------------------------------------------------------------



 



“Permitted Trustee” shall have the meaning set forth in the Second Restated
Articles of Incorporation of the Company.
     “Person” shall have the meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof,
including a “group” as defined in Section 13(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company.”
D.
     There shall be a new Section 8 of the Plan and then the sections shall be
re-numbered thereafter:
          “SECTION 8: CHANGE IN CONTROL
          8.1 Annual Component. Upon a Change in Control, the annual component
of the Participant’s incentive compensation dollar amount for the Plan Year, if
any, shall be prorated at target, based on the Participant’s time of active
employment as a Participant during the Plan Year through the date of the Change
in Control. The prorated bonus shall be paid as a single lump sum payment to the
Participant as soon as reasonably practicable following the date of the Change
in Control.
          8.2 Long-Term Component.
     (a) Upon a Change in Control, the long-term component of the Participant’s
incentive compensation for the Plan Year, if any, shall be prorated at target,
based on the Participant’s time of active employment as a Participant during the
Plan Year through the date of the Change in Control. The prorated bonus shall be
paid as a single lump sum payment to the Participant as soon as reasonably
practicable following the date of the Change in Control.
     (b) Upon a Change in Control, the balance in the Participant’s long-term
incentive compensation account as of the date of the Change in Control, after
appropriate crediting or debiting for such period, shall be fully paid to the
Participant on an accelerated basis as a single lump sum payment as soon as
reasonably practicable following the date of the Change in Control; provided,
however, in the event such payment would be made during 2007, such payment shall
instead be made as soon as reasonably practicable after January 2, 2008.”
E.
     Section 10 of the Plan is amended to add a new Section 10.2 and then the
sections shall be renumbered thereafter:
     “10.2 Clawback. If the Company’s financial results are materially restated,
the Committee may review the circumstances surrounding the restatement and

4



--------------------------------------------------------------------------------



 



determine whether and which the Participants will be required to forfeit the
right to receive any future payments under Section 7 of the Plan and/or repay
any prior payments determined by the Committee to have been inappropriately
received by the Participant. If the Company’s financial results are restated due
to fraud, any Participant who the Committee determines participated in or is
responsible for the fraud causing the need for the restatement forfeits the
right to receive any future payments under Section 7 of the Plan and must repay
any amounts paid in excess of the amounts that would have been paid based on the
restated financial results. Any repayments required under this Section 10.2 must
be made by the Participant within ten (10) days following written demand from
the Company. This Section 10.2 applies only to Participants in the Plan who also
participate in the Steelcase Inc. Executive Severance Plan.”
G.
     In all other respects, the Plan remains unchanged.
     IN WITNESS OF WHICH, Employer executes this 2007-1 Amendment to the Plan.

            STEELCASE INC.
    Dated: February 9, 2007   By:   /s/ Nancy W. Hickey         Nancy W. Hickey 
    Its:   Sr. Vice President & Chief Administrative Officer             

5